PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Varady et al.
Application No. 15/655,092
Filed: 20 Jul 2017
For: Cryotherapy Device For The Treatment of Cervical Precancerous Lesions

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 USC 120 FOR THE BENEFIT OF A PRIOR-FILED. NONPROVISIONAL APPLICATION” filed July 23, 2020 which is being treated under 37 C.F.R. § 1.78(e)” for the benefit of the prior filed non-provisional application as set forth in the Application Data Sheet (ADS) filed July 16, 2020.  

The petition under 37 CFR 1.78 is DISMISSED. 

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) must be accompanied by:  

(1) the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) the petition fee set forth in § 1.17(m); and
(3) a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A review of the application as filed reveals that the claim for set forth on petition was not properly set forth in an application data sheet on filing. The four and sixteen-month periods specified in 37 CFR § 1.78(a)(4) expired without the claim being submitted in an application data sheet.    

The ADS has been properly marked, the petition fee has been filed and a statement of unintentional delay has been provided. However, the petition was filed more than two years after the date the domestic benefit claim was due.




The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In view thereof, the petition in the instant matter is not grantable.

Additionally, this application has now become abandoned for failure to pay the issue fee as required by the Notice of Allowance mailed July 22, 2020.  The Notice of Abandonment was mailed December 18, 2020.

Before a renewed petition under 37 CFR §§ 1.78(e) can be granted in the present application, a showing of additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional. Additionally, a petition to revive under 37 CFR 1.137 is required, accompanied by a proper reply to the Notice of Allowance, if further prosecution is desired.





By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  


/DOUGLAS I WOOD/Attorney Advisor, OPET